Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Drawings
The Replacement Sheets filed October 21, 2021 are effective to overcome the objections made under 37 CFR 1.83(a) and 37 CFR 1.84(p)(4) in the previous Office action.
However, the Replacement Sheets are objected to as being non-compliant because the amended figures are not identified as "Amended" as required by 37 CFR 1.173(b)(3). 

New Objections:  The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because the reference character 244 (described as “transitional walls” in the paragraph bridging columns 5 and 6, and as “a transition wall” in line 11 of column 7) is not found in the drawings.  
 The drawings are further objected to under 37 CFR 1.84(p)(5) because figure 14, at least, contains the reference characters 244a-244e which are not described in the specification.  
New Replacement Sheets compliant with 37 CFR 1.173(b)(3) are required.
Note that the manner of making amendments in reissue applications differs from regular utility applications.  See MPEP 1413. 

Specification
The objections to the specification set forth in the previous office action are overcome by the present amendment.

New objections:  The specification is objected to because it does not describe the reference characters 244a-244e found in figure 14.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  The “trunnion attachment wall” recited in claims 18, 19, and 23 is not described in the specification.
See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Non-Compliant Amendment
The amendment to the claims filed on October 21, 2021 does not comply with the requirements of 37 CFR 1.173(g) because the amendments are not made relative to the patent.
Amendments to the claims must comply with 37 CFR 1.173(g), which states:
All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

In claim 5, the subject matter added or deleted from this claim in the amendment filed with the reissue application must be shown as added or deleted in subsequent amendments.  Claim 6, 8, 10, and 11 are also non-compliant because they do not show the subject matter added/deleted in the previous amendment.
Claims 15-17 are also non-compliant because they are new reissue claims but are not underlined in their entirety as required by 37 CFR 1.173(d).  New reissue claims will always remain “new” relative to the patent.
Claims 16 and 17 are also non-compliant because the amendments to these claims are shown relative to the previous version of the claims and not relative to the patent.  
Claims 1, 5, 6, 8, 10, 11 and 15-17 are also non-compliant with 37 CFR 1.173(b)(2) because their status identifiers are not correct.  Claims 1, 5, 8, and 10 should identified as “twice amended,” claims 6 and 11 should be identified as “previously amended,” claim 15 should be identified as “new, previously presented,” claims 16 and 17 should be identified as “new, currently amended.”
Note that the manner of making amendments in reissue applications differs from regular utility applications.  See MPEP 1453.
For applicant’s convenience, pertinent portions of 37 CFR 1.173 are reproduced below:

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper.  For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number.  Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim. 

(d) Changes shown by markings.  Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
it’s (2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c)). 

(g) Amendments made relative to the patent.  All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

See MPEP 1453

Claim Objections
Claim 18 is objected to because of the following informalities:  
In line 5, a term such as - -the- - should be inserted between “on” and “trunnion.”
In line 8, the term - -a- - should be inserted before “pin.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 23 recites a “trunnion attachment wall” and depends from claim 22 which recites a “first mitered wall.”  There is no support in the specification of the subject ‘562 patent of the dragline bucket comprising both a mitered wall and a trunnion attachment wall, and it does not appear applicant had possession of an embodiment having both types of walls.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The “trunnion attachment wall” lacks antecedent basis.

Claim Rejections - 35 USC § 103
Claims 1-6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leslie (U.S. Patent Application Publication 2015/0292177 to Leslie et al.) in view of Kudo (U.S. Patent 8,572,870 to Kudo et al.)  
Leslie discloses a dragline bucket comprising a base member 5, a first side member 7 extending from the base member and including a first top edge, a second side member 7 extending from the base member, and a rear member 6 extending from the base member and including a second top edge.  The first side member, second side member and base member define a mouth for receiving material into the bucket.  Although coordinates are not shown in the drawings, the base member extends along an X-axis (not shown, but could be plotted on the bucket as would have been obvious to those of ordinary skill in the art).
A first wall 16b extends from the first side member, and a second wall 6b extends from the rear member to intersect the first beveled wall, as shown best in figures 1, 4, and 5.  The first and second walls appear to be curved, but it is notable that Leslie 
Kudo teaches a dragline bucket comprising a base member, a first side member extending from the base member and including a first top edge, a second side member 7 extending from the base member, and a rear member extending from the base member and including a second top edge.  As shown in figures 1-7 the side members extend more or less straight from the front to the rear of the bucket, and may be angled outwardly from the base.  As shown in figures 2 and 9a-9c, the top portion of the rear member may overhang the base.  
However, as shown in figures 10-21, the side member may include a first wall 117 and the rear member may include a second wall 119, each of which taper inwardly to overhang the base (figures 20-21).  In this arrangement, a spreader bar is not needed to prevent contact between the hoist chains and the sidewalls.
In another embodiment, beveled corner portions 225 may be provided which are  inclined to overhang the base to also provide clearance for the chains such that  the spreader bar can be omitted.  See figures 22-25.  
Finally, as described in lines 33-35 of column 15, features from each of the embodiments described by Kudo may be combined with one another.  For example, the bucket 200 having the beveled corner portions 225 could also be provided with a central transition section such as disclosed in the bucket 100.  This would suggest a construction having two adjacent beveled portions which overhang the base. 

 With respect to claim 2, in as much as the bucket of Leslie includes distinct wall portions 6a, 6b, 16b, and 15, each of which has a top edge, as modified in view of the teachings of Kudo described above, the first beveled wall would include a third top edge connected to the first top edge of the first side member and the second beveled wall would include a fourth top edge connected to the second top edge of the rear member.
With respect to claim 3, the first beveled wall would be connected to the second beveled wall, and the third top edge of the first beveled wall would be connected to the fourth top edge of the second beveled wall.
With respect to claim 4, Leslie further teaches a trunnion attachment structure 14 mounted on a trunnion attachment wall 15 extending between the first beveled wall and the base member as shown in figure 2.  Kudo also shows a trunnion 127 mounted on a trunnion attachment wall (unlabeled) between the first beveled wall 117 and the base member.  See figure 11.
With respect to claims 5 and 6, the bucket of Leslie as modified by Kudo defines a fill direction and a center of gravity.  A Cartesian coordinate system including an X-
With respect to claim 15, it would have been obvious that the beveled wall forms a first compound angle with the base member and the second beveled wall forms a second compound angle with the base member, and for first and second compound angles to be different as they overhang the base member because the angles of the corner portions of Kudo are different and further because the wall portions 6b and 16b of Leslie are different as they transition between the side wall in the rear wall.  

7 is rejected under 35 U.S.C. 103 as being unpatentable over Leslie in view of Kudo as applied to claim 4 above, and further in view of Kraschnewski.
The dragline bucket of Leslie as modified in view of Kudo defines a fill direction and a center of gravity and a Cartesian coordinate system including an X-axis, a Y-axis, and a Z-axis, and an origin positioned at the center of gravity, wherein the X-axis is aligned with the fill direction of the bucket.  Leslie and Kudo do not appear to teach a rear member defining a third angle which ranges from 60-80 degrees.
Kraschnewski (U.S. Patent 3,531,088) teaches a dragline bucket having a rear wall in which the top portion thereof is angled inwardly from the vertical.  While Kraschnewski discuss the rear wall or state that the drawings are to scale, it is clear from the three figures that the upper portion of the rear wall is angled inwardly with respect to the floor or the base of the bucket. 
From this teaching one of ordinary skill in the art at the time of filing would have been obvious for the rear wall to form a third angle with the base member in order to retain material in the bucket when the bucket is hoisted and moved.  For the third angle to range from 60 to 80 degrees when projected onto the X-Z plane along the Y-axis would have been obvious to those of ordinary skill in the art in order to optimize the retention of the material in the bucket.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leslie in view of Kudo above, and further in view of Mech Tech ("Swedish Steel prize for SA tipper innovation" article, pages 14-17 of Mechanical Technology publication).

See the annotated portion of figure 1 below:

    PNG
    media_image1.png
    347
    515
    media_image1.png
    Greyscale

Leslie does not describe the slot as having a longitudinal axis that is precisely parallel to the X-axis, or that the pin aperture extends exactly orthogonally to the trunnion slot, but those of ordinary skill in the art at the time of the invention would have found it obvious that the axis of the slot could be oriented as necessary such as parallel to the X-axis and the pin aperture could extend orthogonally to the slot as necessary in order to accommodate links or other structure for attaching the rigging to the bucket.
Leslie as modified by Kudo does not appear to disclose a trunnion attachment wall extending away from the first side member between the first beveled ball in the base member and forming an obtuse angle with the first side member.


    PNG
    media_image2.png
    362
    625
    media_image2.png
    Greyscale

From this teaching, it would have been obvious one of ordinary skill in the art at the time of filing to modify the dragline bucket of Leslie to include a trunnion attachment wall extending from the first side member proximate the first beveled wall, wherein the first beveled wall overhangs the base member and the trunnion attachment wall forms 
With respect to claim 19, the base plate of the trunnion attachment structure is substantially parallel with the trunnion attachment wall.

Allowable Subject Matter
Claims 8-17, 22, and 24 are allowable over the prior art of record.  Claim 23 depends from allowable claim 22, but the rejections under 35 U.S.C. 112 would have to be overcome before this claim could be allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 is amended to recite “and a first beveled wall extending from the first side member and a first mitered wall extending from the first side member below the first beveled wall and between the first beveled wall and the base member, wherein the first beveled wall overhangs the base member and the first mitered wall angles outward and away from the base member.”
As noted in the first Office action, Leslie does not disclose a first beveled wall and a first mitered wall as recited in the claim.
MechTech was used in the first Office action for a teaching of a first beveled wall and a first mitered wall.  However, the section identified by the office action as the mitered wall in the photograph on page 15 of MechTech does not appear to angle outward and away from the base as now set forth in claim 8.  


Declaration of Michael Stolz
In Item 7, the declaration states that a VR Steel dragline bucket “of the type shown” in Mech Tech was viewed, that a void tended to form in the back corners of the bucket, and that Mr. Stolz attempted to address this problem by providing two mitered walls at each corner “so as to create a first and second clip at each corner.”
The declaration is not clear how forming two mitered walls at each [lower] corner of the bucket creates first and second clips at each corner since the clips appear to be disposed on the upper portion of the sidewalls of the bucket.  Note that in Item 8, the declaration states that the double clip design of the claimed invention reduces contact between the bucket in the rigging chains.
In Item 12, the declaration states that “to the best of my knowledge,” the VR Steel bucket observed is the same bucket as described in the Mech Tech article.
Photos 1 and 2 attached to the declaration clearly show the observed VR Steel bucket to have a beveled rear corner wall.  Photo 1 does not appear to show the corner portions of the bucket to have any mitered walls as recited in claims 8 and 22.  In photo 2 the trunnion is shown to be attached to an outwardly extending lower wall portion, but this wall portion does not appear to be a mitered wall portion as claimed.
The confusion in Item 7 notwithstanding, the evidence provided in the declaration is effective to show that the bucket depicted in Mech Tech does not have a mitered wall as claimed.  The wall identified in the first Office action as the mitered wall appears to 
The declaration is not effective to overcome the obviousness rejection of claim 1, which it does not appear to address.

Response to Arguments
Applicant's arguments filed October 21, 2021 have been fully considered but they are not persuasive.
The amendment to claim 1 is noted but does not define over Leslie in view of Kudo at least because the first and second beveled walls are joined together and each overhang the base member.
The arguments with respect to Leslie have been fully considered, but are mainly drawn to features already acknowledged to be missing in Leslie but taught by Kudo.  The arguments do not address the rejection as set forth in the previous office action, namely, the modification of Leslie in light of the teachings of Kudo.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response at page 16 does assert that Kudo does not have a clip at all, but the instant dragline bucket is not claimed as having a clip.  Instead, claim 1 recites a first beveled wall extending from the first side member and a second beveled wall 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Changes made to the rejections of claims 1 and 4 were necessitated by amendments to these claims.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn, can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee:  /TRT/

Conferee:  /GAS/ 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.